Citation Nr: 0113273	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to recognition by the Department of Veterans 
Affairs as the surviving spouse of the veteran.  



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. Dean, Counsel
INTRODUCTION

The appellant is the divorced former spouse of the deceased 
veteran, who had active service from November 1951 to April 
1956, and then from April 1957 to May 1973.  He died in July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations by the St. Louis and New Orleans 
Regional Offices (ROs) of the Department of Veterans Affairs 
(VA).  In March 2001, the appellant and her daughter appeared 
in New Orleans at a video conference held before the 
undersigned, who was in Washington, D.C.  A transcript of 
that video conference is of record.  Additional evidence 
submitted at the video conference is also of record with a 
waiver of the appellant's right to have the RO initially 
consider this new evidence.  The New Orleans RO is the 
certifying RO.

The appellant has also mentioned additional medical evidence 
which she believes will help her claim (see March 2001 
transcript, pp. 11-12); however, while this evidence may 
corroborate some of the appellant's contentions concerning 
her reasons for divorcing the veteran, it will not change the 
controlling facts in this case as set forth below.  
Accordingly, the Board has decided not to expend the extra 
time it would take to obtain this evidence.  


FINDINGS OF FACT

1.  The appellant married the veteran in October 1967 and 
divorced him in June 1986.  

2.  At the time of the veteran's death in July 1994, the 
appellant was not married to him, nor were they living 
together in a common law relationship or otherwise cohabiting 
together.  


CONCLUSION OF LAW

The appellant cannot be recognized as the surviving spouse of 
the veteran for the purpose of receiving benefits 
administered by VA.  38 U.S.C.A. § 101(3) (West 1991); 
38 C.F.R. §§ 3.50, 3.52, 3.53 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been determined that the veteran died in July 1994 of 
service-connected causes.  The appellant seeks Dependency and 
Indemnity Compensation (DIC) benefits as his surviving 
spouse.  

In order to be recognized by VA as the surviving spouse of a 
deceased veteran (except for insurance purposes, which are 
not at issue in this appeal), a claimant must be a person of 
the opposite sex who was the spouse of the veteran at the 
time of that veteran's death.  38 U.S.C.A. § 101(3).  The 
appellant does not dispute that she divorced the veteran in 
June 1986, and that she was not living with him in any 
capacity at the time of his death in July 1994.  

The appellant is under the mistaken impression that, if her 
reasons for divorcing the veteran were the result of his 
misconduct, she can still be recognized by VA as his 
surviving spouse.  This is simply not true.  An investigation 
into the causes for a separation between a veteran and his 
spouse is only relevant if they were separated, but still 
married, at the time of the veteran's death.  38 C.F.R. 
§§ 3.50, 3.53.  

It is also true that certain legally invalid marriages can be 
deemed valid for VA purposes under specified circumstances, 
but only if the claimant entered into the marriage without 
knowledge of the legal impediment and was cohabiting with the 
veteran at the time of his death, or, if they were separated 
(but not divorced), their separation was caused by the 
veteran's misconduct without the fault of the claimant.  
38 C.F.R. § 3.52.  The appellant in this case was not a party 
to a legally invalid marriage with the veteran at the time of 
his death.  She was, instead, legally divorced from him.  

The appellant has also expressed the belief (see VA Form 9, 
received in November 1999) that she would qualify for VA 
benefits if she had been married to the veteran for 20 years.  
However, she does not cite to any legal authority in support 
of this argument, and the Board is unaware of any such legal 
authority.  

The Board understands and sympathizes with the reasons given 
by the appellant for seeking a divorce from the veteran.  The 
Board is bound, however, by the law and regulations as in 
effect.  In cases such as this, where the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Accordingly, the appeal is denied.  


ORDER

As the appellant cannot legally be recognized as the spouse 
of the veteran for VA purposes, the appeal is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

